NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                       2007-1542


                 NOVARTIS PHARMACEUTICALS CORPORATION,
                           NOVARTIS PHARMA AG,
             and NOVARTIS INTERNATIONAL PHARMACEUTICAL LTD.,

                                                       Plaintiffs-Appellants,

                                           v.


                        TEVA PHARMACEUTICALS USA, INC.,

                                                       Defendant-Appellee.

       Robert L. Baechtold, Fitzpatrick, Cella, Harper & Scinto, of New York, New York,
argued for plaintiffs-appellants. With him on the brief were Nicholas N. Kallas, Hugh C.
Barrett, and Simon D. Roberts.

       Henry C. Dinger, Goodwin Procter LLP, of Boston, Massachusetts, argued for
defendant-appellee. With him on the brief were Shepard M. Remis, Roland H.
Schwillinski, John T. Bennett, and Lana A. Shvartsman.

Appealed from: United States District Court for the District of New Jersey

Judge Dennis M. Cavanaugh
                     NOTE: This disposition is nonprecedential.

   United States Court of Appeals for the Federal Circuit

                                     2007-1542


                NOVARTIS PHARMACEUTICALS CORPORATION,
                          NOVARTIS PHARMA AG,
            and NOVARTIS INTERNATIONAL PHARMACEUTICAL LTD.,

                                                          Plaintiffs-Appellants,

                                         v.

                      TEVA PHARMACEUTICALS USA, INC.,

                                                            Defendant-Appellee.



                                 Judgment
ON APPEAL from the       United States District Court for the
                         District of New Jersey

In CASE NO(S).           05-CV-1887.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam: (MAYER, SCHALL and LINN, Circuit Judges):


                         AFFIRMED. See Fed. Cir. R. 36.



                                        ENTERED BY ORDER OF THE COURT


DATE: June 9, 2008                      /s/ Jan Horbaly
                                       Jan Horbaly, Clerk